Citation Nr: 1204840	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-04 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling prior to January 19, 2009.

2.  Entitlement to an increased disability rating for degenerative joint disease of the right knee, status-post total knee replacement, currently evaluated as 30 percent disabling from March 1, 2010.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative joint disease of the right knee, status-post total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974, and from April 1986 to April 1989; and had periods of active duty for training (ACDUTRA) in the New Jersey National Guard.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the RO that granted service connection for degenerative joint disease of the right knee evaluated as 10 percent disabling effective January 11, 2008; and denied service connection for hearing loss.  The Veteran timely appealed for a higher initial rating and for service connection.

In December 2009, the RO increased the disability evaluation to 100 percent for degenerative joint disease of the right knee, following prosthetic replacement of the knee joint, effective January 19, 2009; and then decreased the rating to 30 percent, effective March 1, 2010.  Because higher evaluations are available for the Veteran's service-connected disability both prior to January 19, 2009, and from March 1, 2010, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

These matters also come to the Board on appeal from a December 2009 decision of the RO that, in pertinent part, denied service connection of degenerative joint disease of the left knee.  The Veteran timely appealed.

In September 2011, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran currently is not working due to a non-service-connected disability; and has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issues of a disability rating in excess of 30 percent from March 1, 2010, for degenerative joint disease of the right knee, status-post total knee replacement; and the issue of service connection for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to January 19, 2009, the Veteran's degenerative joint disease of the right knee had been manifested by X-ray evidence of arthritis and noncompensable limitation of flexion; neither instability nor limited extension, nor incapacitating episodes have been demonstrated.

2.  The evidence supports a finding that the Veteran's altered gait and weight-bearing status due to his service-connected right knee disability, likely exacerbated a left knee disability.


CONCLUSIONS OF LAW

1.  For the period prior to January 19, 2009, the criteria for an initial disability rating in excess of 10 percent for the Veteran's degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).

2.  Degenerative joint disease of the left knee is aggravated by the service-connected degenerative joint disease of the right knee, status-post total knee replacement.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Through February 2008 and June 2009 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each of the letters, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted following the September 2011 hearing; hence, no re-adjudication followed and no supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Evaluation of Degenerative Joint Disease of the
Right Knee Prior to January 19, 2009

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of right knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Service connection has been established for degenerative joint disease of the right knee.  The RO has evaluated the Veteran's disability under Diagnostic Code 5010-5260, prior to January 19, 2009, as 10 percent disabling based on painful or limited motion of the right knee.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Rating Criteria

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  As previously noted, degenerative joint disease is evaluated on the basis of limitation of motion.  Diagnostic Code 5003.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 45°
     50 percent  
  Extension limited to 30
     40   
  Extension limited to 20
     30   
  Extension limited to 15
     20   
  Extension limited to 10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca, 8 Vet. App. at 206.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011); see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Factual Background

Records reflect that the Veteran underwent right meniscal surgery in 1997.

X-rays taken in December 2007 reveal severe degenerative changes in the medial compartment of the right knee, and severe narrowing of the lateral compartment of the right knee.

An orthopedic consultation, dated in February 2008, reveals that the Veteran complained of progressively worsening knee pain; and reported significantly decreased range of motion, daily catching, popping, and locking.  He also reported swelling and problems with giving way.  On examination, there was significant swelling of the right knee with 1+ to 2+ patellar grinds.  The Veteran had lateral patellar tracking and joint line tenderness, but a negative McMurray's.  Lachman's was negative.  He had no deep vein thrombosis or cord.  His neurological and vascular statuses were maintained.  The consultant discussed knee replacement surgery in detail.

Records show that, in May 2008, range of motion of the right knee was restricted with a lack of full knee flexion, secondary to pain and guarding.  Full knee extension was also lacking.  The joint line was very tender with palpation, especially along the medial border with a positive McMurray sign, and minor were pseudo-laxity.  Lachman's was negative, and there was a negative posterior drawer sign.  Varus and valgus stressing revealed no obvious instability.

The Veteran underwent a VA examination in July 2008.  He reportedly had injured his right knee playing football in active service in June 1973; and underwent a right menisectomy in 1997.  He used no assistive aids for walking, and had neither constitutional symptoms of arthritis nor incapacitating episodes.  He was able to stand for up to one hour, and to walk from 1 to 3 miles.  Current symptoms included pain and stiffness. 

Examination in July 2008 revealed that the Veteran had a normal gait.  Range of motion of the right knee was to 110 degrees on flexion, with pain from 100 degrees; and to 0 degrees on extension.  There was no additional limitation of motion on repetitive use.  Examination revealed no crepitation, and no instability of the right knee.  X-rays revealed severe degenerative joint disease.

Records show that the Veteran underwent a total knee replacement in January 2009.  A pre-surgical clearance in January 2009 revealed significant swelling of the right knee, lateral patellar tracking and joint line tenderness, a negative McMurray's test, and lack of full extension.

In February 2009, the Veteran reported that his right knee was so severe, that it had affected his walking and his gait.

Analysis

For the period prior to January 19, 2009, there is no indication that the Veteran had limitation of motion of the right knee that meets or approximates the criteria for a higher initial disability evaluation under Diagnostic Codes 5260 or 5261.  His most severe limitation of flexion is equivalent to 110 degrees in flexion; and he has been reported able to achieve a nearly normal range of extension, that is, extension to 0 degrees.  Even taking into account additional limitation caused by pain, the Veteran did not exhibit a compensable degree of motion loss in either flexion or extension.  There was no additional loss of motion with repetitive use, and no showing of either instability or incapacitating episodes.  As noted, the Board has considered the Veteran's lay reports of having walking difficulties and an unstable gait; however, in determining whether an evaluation is warranted under Diagnostic Code 5257, the Board places the most probative weight on the results of objective physical examination by a health care specialist, which failed to show any evidence of lateral instability or subluxation.

While the Board recognizes that there was a period of time of exacerbations of the Veteran's right knee disability prior to his January 2009 prosthetic replacement of the knee joint, such exacerbations do not justify a higher rating.  "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The months preceding the prosthetic replacement of the knee joint were just such a time period, but the Veteran's general level of disability due solely to his degenerative joint disease of the right knee had been much less severe. 

Lastly, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected degenerative joint disease of the right knee prior to January 19, 2009, is adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board finds that the overall evidence does not support a higher initial disability rating prior to January 19, 2009, for service-connected degenerative joint disease of the right knee based on traumatic arthritis and noncompensable limitation of motion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5260.

II.  Service Connection for a Left Knee Disability

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

There is no competent evidence of left knee injury or trauma in service, or of arthritis of the left knee in service or within the first post-service year.

The Veteran contends that his left knee disability is secondary to his service-connected degenerative joint disease of the right knee, status-post total knee replacement.

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The post-service records include X-ray evidence of severe degenerative narrowing of the medial compartment of the left knee in December 2007, and complaints of left knee pain in February 2008.  Records show that the Veteran walked with an antalgic gait, but with no obvious leg length discrepancy, in May 2008.  Significant swelling of the left knee with patellar grinds was noted in January 2009.

Following the January 2009 prosthetic replacement of the right knee joint, records reveal that the Veteran walked with a mildly antalgic gait with device assistance in February 2009.  X-rays revealed marked articular cartilage loss in the medial compartment of the left knee, and mild marginal spurring in the lateral compartment of the left knee; there also was minimal posterior patellar spurring on the left.

A VA examiner in December 2009 noted that the Veteran had no disease of the left knee during active service; and indicated that there was no evidence in the medical literature that arthritis of one knee caused arthritis of another knee or of any other joint in the body.  Nor was there a consensus among medical experts as to a causal relationship or aggravation, and some believe it might even decrease the risk of arthritis in the other knee.  Thus, absent any concrete evidence that would support such causal relationship, the examiner opined that it would be speculative, at best, to relate the two knee conditions, or to relate any aggravation of one knee causing the other knee.  Even in someone with an altered gait, there was no proven causal relationship or aggravation noted.
  
In January 2010, the Veteran's treating physician noted that the Veteran had ambulated for well over two decades on a swollen and deformed right knee, which undoubtedly resulted in accelerated wear on his left knee.  The treating physician opined that the Veteran's underlying degenerative arthritis of the left knee was not 100 percent related to his right knee disability, but that his left knee arthritis certainly was aggravated and exacerbated by the Veteran's altered gait pattern and change in weight-bearing status.  Examination at that time revealed that the Veteran walked with an antalgic gait, but no obvious leg length discrepancy.  There was a one to 2+ effusion in the left knee, but no evidence of hemarthrosis or bruising.  The patella had a positive grind test with normal tracking and angle.  There was tenderness with palpation, especially in knee flexion.  Range of motion of the Veteran's left knee was restricted in both flexion and extension.  The examiner found that the Veteran clearly was a candidate for knee replacement surgery on the left, if attempts at nonsurgical management failed.

X-rays taken of the left knee in November 2010 revealed severe degenerative arthritis with narrowing of the medial and patellofemoral joint compartment.

In December 2010, the same VA examiner from December 2009 reviewed the Veteran's claims file and the opinion of the Veteran's treating physician.  While acknowledging that the Veteran does have a left knee disability, the VA examiner again stressed there was no evidence in the medical literature to support a causal relationship or aggravation from one knee joint causing another knee disability.  Nor was there a consensus from medical experts that this happened.  While acknowledging that some people believe that it might happen due to possibly favoring the knee, the medical evidence does not support such a causal relationship or aggravation, despite the opinion of the Veteran's treating physician.  In the absence of any consensus in the medical literature or experts, the VA examiner opined that this condition is unrelated as far as causation or aggravation.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the opinion of the Veteran's treating physician, which was based on medical findings specifically pertaining to the Veteran over a period of years, and supported by rationale, to be more probative than the VA examiner's references to the medical literature and lack of consensus among medical experts.  The Veteran's treating physician has the medical knowledge to express competent opinions.

Given the nature of the disability, the Veteran's lay statements, the service treatment records showing no left knee disability, the post-service records reflecting severe degenerative joint disease of the left knee, and the opinions noted above, the Board finds the overall evidence as to aggravation at least in equipoise, permitting a grant of secondary service connection.  See Hodges v. West, 13 Vet. App. 287, as amended (2000).

Accordingly, service connection is warranted for degenerative joint disease of the left knee.  In reaching this decision, the Board has extended the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.


ORDER

For the period prior to January 19, 2009, an initial disability evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

Service connection for degenerative joint disease of the left knee is granted.


REMAND

Degenerative Joint Disease, Status-Post Total Knee Replacement 

In September 2011, the Veteran testified that he has chronic residuals of right knee pain, stiffness, and limited motion; and that his right knee disability warranted an increased disability rating.  The Veteran also testified that he could not kneel on the floor and then get back up, without somebody helping or pulling himself up on something.  The Veteran also testified that his right knee continued to flare-up daily and became swollen, especially in the calf area.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Under these circumstances, VA cannot rate the service-connected degenerative joint disease of the right knee, status-post total knee replacement, without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Hearing Loss

The Veteran contends that service connection for hearing loss is warranted on the basis that he was exposed to excessive noise in active service while serving as an ammunition sergeant during his second period of active duty and during ACDUTRA in National Guard service.  While his Form DD214 for his secondary period of active duty reflects the Veteran's primary specialty as a personnel administration specialist, his record of assignments (DA Form 2-1) in April 1989, September 1990, and September 1992 also includes a military occupation specialty of ammunition team or section chief.

While testifying in September 2011, the Veteran described exposure to Howitzers and big guns during monthly drills for 17 years and for 15 days each summer; and that guns were fired about every day.  The Veteran testified that he worked for a supermarket after his military discharge, and was not exposed to loud noises.  He reportedly started noticing hearing loss about 10 years ago, and that his hearing loss had continued and worsened post-service.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Board notes that service connection has been awarded for tinnitus based on the Veteran's exposure to acoustic trauma during ACDUTRA in National Guard service.

VA audiometric test results in November 2009 do not reveal that the Veteran has hearing loss of either ear recognized as a disability for VA purposes.

A private hearing evaluation report, submitted in September 2011, reveals 
data most consistent with bilateral high frequency sensorineural hearing loss.  Evidence of a current hearing loss disability-i.e., one meeting the requirements of 38 C.F.R. § 3.385-and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Given the likelihood that the Veteran had significant noise exposure as an ammunition team or section chief during ACDUTRA in National Guard service, an examination is needed to determine whether the Veteran's current bilateral hearing loss either had its onset during service or is related to his active service-to specifically include noise exposure during ACDUTRA in National Guard service as an ammunition team or section chief as alleged; or if the disability is otherwise related to his active service or to a service-connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, for evaluation of the service-connected degenerative joint disease of the right knee, status-post total knee replacement.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should render specific findings as to the extent to which the Veteran experiences current residuals of the right total knee replacement surgery.  The examiner should provide a thorough description of the residuals of right knee disability, including the Veteran's report of symptoms; and clinical findings including observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement, and other functional limitations, if any. 

The examiner should render specific findings as to the impact of the service-connected degenerative joint disease, status-post total knee replacement, on the Veteran's ability to work.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

2.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of bilateral hearing loss; and to obtain information as to the current nature and likely etiology of any current hearing loss of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically indicate whether the Veteran currently has hearing loss in either ear to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of either ear had its onset in service, or is the result of disease or injury incurred or aggravated during service-to specifically include noise exposure during ACDUTRA in National Guard service as an ammunition team or section chief, as reported by the Veteran.  If other causes are more likely, those should be noted.  The examiner should reconcile any opinion with the National Guard treatment records and the Veteran's lay statements.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal-taking into consideration provisions of 38 C.F.R. §§ 3.321(b), if applicable.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


